Citation Nr: 1513813	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a left shoulder injury, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to January 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision denied the Veteran's claims of entitlement to increased disability evaluations for his residuals of a left shoulder injury and lumbosacral strain.  In February 2008, the Veteran filed a Notice of Disagreement.  A September 2008 rating decision increased the rating for the Veteran's residuals of a left shoulder injury to 30 percent effective September 21, 2007.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Also in September 2008, the RO furnished the Veteran a Statement of the Case that increased the evaluation for the Veteran's shoulder to 30 percent in accordance with the September 2008 rating decision and continued to deny an increased rating for the Veteran's lumbosacral strain.  In November 2008, the Veteran filed a statement that was accepted as the Veteran's Substantive Appeal.  

In September 2012, the Board remanded the Veteran's claims to obtain VA medical records and examinations regarding the nature and extent of the Veteran's shoulder disability and lumbosacral strain.  The Veteran was scheduled for examinations in February 2013; however, the RO was informed that the Veteran failed to appear for his examinations.  As the Veteran did not provide a statement concerning why he failed to report for his examination, the RO determined the Veteran failed to report for his examination without good cause.  Accordingly, a Supplemental Statement of the Case (SSOC) was furnished by the RO in March 2013.    

Nonetheless, the Board finds that the RO should issue another SSOC in the present case.  In a February 2013 Statement in Support of Claim, the Veteran's representative requested that the RO obtain the Veteran's November 2012 MRI results from the VA medical center in Durham, North Carolina.  That was not done prior to the March 2013 SSOC, which states the RO reviewed the Veteran's VA medical records only through October 12, 2012.  In addition, the Veteran underwent VA examinations of his left shoulder and back in August 2013 in connection with his claim for a total disability rating based on individual unemployability (TDIU).  While the examinations were considered in connection with the Veteran's TDIU claim, they are equally relevant to these claims, but have not been considered in connection with them.  The Board also notes that the Veteran underwent surgery on his left shoulder in October 2013.  Finally, additional VA treatment records have been uploaded to the Veteran's virtual claims file since the issuance of the March 2013 SSOC.  There is no indication that either the Veteran or his representative waived consideration by the agency of original jurisdiction (AOJ) of the relevant medical evidence that has been added to the Veteran's claims file since the issuance of the March 2013 SSOC.  Accordingly, a remand to have the RO initially consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304 (2014).                 

The Board notes that there is a reference in a September 2013 rating decision that a May 2012 Statement in Support of Claim withdrew the Veteran's appeal pertaining to his left shoulder evaluation; however, that statement is not associated with the Veteran's claims file.  In addition, a June 2012 Statement in Support of Claim filed by the Veteran's representative indicates that it was the Veteran's intent to withdraw his claim for an increased disability rating for lumbosacral strain as well.  Accordingly, in a January 2015 letter, the Board sought clarification from the Veteran regarding whether he wants to pursue these appeals.  In February 2015, the Veteran's representative responded that the Veteran does want to continue his appeal of these issues, and that the Veteran requests a personal hearing.      
    
In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
  
The above-referenced June 2012 Statement in Support of Claim filed by the Veteran's representative also indicates it was the Veteran's intent to pursue an extension of the convalescent period granted in an August 2011 rating decision relating to his August 2011 left shoulder surgery.  The statement provides that VA sent a letter in May 2012 indicating VA has that request in its possession; however, the May 2012 VA letter is not associated with the claims file.  In its January 2015 letter, the Board also sought clarification regarding whether the Veteran wishes to pursue this convalescent claim, and the Veteran's representative responded that the Veteran does wish to pursue the claim.  The Veteran's entitlement to an extension of the convalescent period granted in the August 2011 rating decision has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In the Board's September 2012 remand, the Board referred the issue of whether there was clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for posttraumatic stress disorder (PTSD) back to the AOJ for appropriate action.  To date, there is no evidence in the Veteran's claims file that any action has been taken with respect to this claim.  As the issue of whether there was clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for PTSD has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As stated above, relevant medical evidence has been added to the Veteran's claims file since the issuance of the March 2013 SSOC.  Specifically, the results of a November 2012 MRI, August 2013 VA examinations of the left shoulder and back, and an October 2013 surgery on the left shoulder; additional VA treatment records have also been uploaded to the Veteran's virtual claims file since the issuance of the March 2013 SSOC.  On remand, all relevant ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thereafter, the RO is to readjudicate the claim and furnish a SSOC if any benefits sought on appeal remain denied.

Also as stated above, in February 2015 the Veteran requested a personal hearing.  The RO is to contact the Veteran to determine the type of hearing he desires.  Thereafter, the RO is to schedule such a hearing in accordance with the Veteran's wishes.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate all VA medical records not yet associated with the Veteran's claims file.  
  
2.  Contact the Veteran to determine the type of hearing he desires.  Thereafter, schedule the Veteran for a hearing in accordance with the Veteran's wishes.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







